 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   JUAN LOPEZ,                                      Case No. 1:18-cv-01487-DAD-SAB

12                 Plaintiff,                         ORDER RE NOTICE OF CONDITIONAL
                                                      SETTLEMENT AND STIPULATION TO
13          v.                                        VACATE THE SCHEDULING
                                                      CONFERENCE
14   FCA US LLC,
                                                      (ECF No. 22)
15                 Defendant.
                                                      DEADLINE: NOVEMBER 1, 2019
16

17          This action was removed to the Eastern District of California on October 26, 2018. On

18 August 30, 2019, the parties filed a notice of settlement and request to vacate the scheduling

19 conference and set a status conference. The Court shall vacate the scheduling conference but
20 finds it unnecessary to set a status conference in this matter.     The parties are HEREBY

21 ORDERED to file dispositional documents or a joint notice of the status of the settlement on or

22 before November 1, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:     September 3, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
